     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 1 of 15 Page ID #:1



 1   Youssef H. Hammoud (SBN: 321934)
 2   L. Tegan Rodkey (SBN: 275830)
     PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
 4   Encino, CA 91316
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E: youssef@pricelawgroup.com
     E: tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Cole Connors
 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12   COLE CONNORS,                               Case No.: 2:21-cv-05897

13         Plaintiff,                            COMPLAINT AND DEMAND
14                                               FOR JURY TRIAL
     v.
15                                                 1. Consumers Legal Remedies
16   DAVIS AUTO SPORTS, LLC,                          Act, Cal. Civ. Code § 1750 et
                                                      seq.
17         Defendant.                              2. Unfair Competition Law, Bus.
18                                                    & Prof. Code § 17200 et seq.
                                                   3. Promissory Estoppel
19                                                 4. Breach of Contract
20                                                 5. Breach of the Implied Covenant
                                                      of Good Faith and Fair Dealing
21                                                 6. Conversion
22
           Plaintiff Cole Connors, by and through the undersigned counsel, alleges the
23
24   following against Defendant Davis Auto Sports, LLC (“DAS”):
25   ///
26   ///
27   ///
28
                                             1
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 2 of 15 Page ID #:2



 1                                   INTRODUCTION
 2
        1. Count I of Plaintiff’s Complaint arises from violations of the Consumers
 3
 4         Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et seq., which
 5         provides legal remedies to consumers in California who have suffered harm
 6
           as a result of certain deceptive business practices.
 7
 8      2. Count II of Plaintiff’s Complaint arises from violations of the Unfair
 9         Competition Law, California Bus. & Prof. Code § 17200 et seq., specifically
10
           the restrictions against false advertising.
11
12      3. Count III of Plaintiff’s Complaint is based upon the common law doctrine
13         of promissory estoppel.
14
        4. Count IV of Plaintiff’s Complaint is based upon Defendant’s breach of
15
16         contract.
17
        5. Count V of Plaintiff’s Complaint is based upon Defendant’s breach of the
18
           covenant of good faith and fair dealing.
19
20      6. Count VI of Plaintiff’s Complaint is based upon Defendant’s conversion of
21
           Plaintiff’s property.
22
                               JURISDICTION AND VENUE
23
24      7. Jurisdiction of this court arises under 28 U.S.C. § 1332 in that the matter in
25
           controversy exceeds the sum or value of $75,000 and is between citizens of
26
           different States.
27
28
                                                2
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 3 of 15 Page ID #:3



 1      8. Venue is proper under 28 U.S.C. § 1391(b)(2) in that a substantial part of
 2
           the events or omissions giving rise to the claim occurred in this District.
 3
 4         Because Defendant transacts business here, personal jurisdiction is
 5         established.
 6
                                          PARTIES
 7
 8      9. Plaintiff is a natural person residing in California.
 9      10.Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1761(d).
10
        11.Defendant DAS is a “person” as defined by Cal. Civ. Code § 1761(c), Cal.
11
12         Bus. & Prof. Code § 17021, and Cal. Bus. & Prof. Code § 17506.
13      12.Defendant is a car dealership and auto shop in the business of customizing,
14
           restoring, servicing, and selling rare and specialty vehicles. Defendant’s
15
16         principal place of business is located at 104 Roxbury Industrial Center,
17
           Charles City, Virginia 23030.
18
                               FACTUAL ALLEGATIONS
19
20      13.In or around September 2020, Plaintiff spoke with DAS about services
21
           relating to the restoration/build of Plaintiff’s vehicle, a Jeep.
22
        14.Plaintiff and DAS agreed that DAS would restore Plaintiff’s Jeep in
23
24         exchange for $35,399.00.
25
        15.DAS represented to Plaintiff that the services to the Jeep would take
26
           approximately three to six months to complete.
27
28
                                                3
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 4 of 15 Page ID #:4



 1      16.On or about October 19, 2020, Plaintiff’s Jeep was transported from
 2
           California, where Plaintiff resides, to Defendant’s location in Virginia.
 3
 4      17.On or about October 29, 2020, Plaintiff wired the full amount of money,
 5         $35,399.00, to Defendant for its services.
 6
        18.In or around March 2021, Plaintiff reached out to DAS multiple times,
 7
 8         seeking an update on the progress of the service. DAS did not respond.
 9      19.On or about April 13, 2021, Plaintiff reached out to DAS again for an update
10
           on Plaintiff’s Jeep. DAS again did not respond.
11
12      20.On or about April 23, 2021, Plaintiff reached out to DAS for a third time
13         asking for an update on the service. DAS responded, stating that the Jeep
14
           was being worked on.
15
16      21.On or about May 2, 2021, Plaintiff purchased airline tickets from California
17
           to Virginia to personally check on his vehicle and Defendant’s progress on
18
           the restoration.
19
20      22.On or about May 3, 2021, Plaintiff arrived at Defendant’s location and
21
           observed that his Jeep had not been worked on and no services whatsoever
22
           had been provided.
23
24      23.Plaintiff’s Jeep was parked on Defendant’s lot without any services or
25
           restoration having been rendered, despite the repeated representations by
26
           DAS that the services were being done.
27
28
                                              4
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 5 of 15 Page ID #:5



 1      24.Upon discovery of his untouched Jeep, Plaintiff attempted to retrieve his
 2
           vehicle from Defendant, but Defendant refused to relinquish the vehicle,
 3
 4         stating that parts had been ordered.
 5      25.Plaintiff asked Defendant to provide proof of purchase of the ordered parts,
 6
           but Defendant was unable to provide any documentation.
 7
 8      26.Plaintiff was unable to get his Jeep from Defendant until he enlisted the help
 9         of the local sheriff, upon notice of which Defendant released the Jeep back
10
           to Plaintiff.
11
12      27.Plaintiff decided to engage with DAS because of the representations DAS
13         made regarding the restoration/build of the Jeep, none of which actually
14
           came true.
15
16      28.DAS used deceptive representations to persuade Plaintiff to engage DAS’s
17
           services.
18
        29.DAS advertised its services in connection with the restoration/build of the
19
20         Jeep without ever intended to provide the services to Plaintiff as initially
21
           advertised.
22
        30.As a result of Defendant’s conduct, Plaintiff has suffered significant
23
24         emotional and mental pain and anguish, including but not limited to, stress,
25
           headaches, anxiety, nervousness, confusion, and fear.
26
27
28
                                               5
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 6 of 15 Page ID #:6



 1      31.Plaintiff also incurred substantial out-of-pocket cost in attempting to remedy
 2
           Defendant’s failure to perform under the terms of the agreement, including
 3
 4         paying for vehicle shipment from California to Virginia and back,
 5         purchasing air travel from California to Virginia and back, purchasing
 6
           temporary lodging in Virginia, and servicing his Jeep himself upon
 7
 8         reacquiring it from Defendant, as it had gone unattended for the many
 9         months it was in Defendant’s care.
10
        32.Defendant is additionally still in possession of Plaintiff’s initial payment of
11
12         $35,399, which it has refused to refund to Plaintiff.
13      33.Upon information and belief, Defendant regularly engages in unfair,
14
           deceptive acts and practices in sale of goods, the lease of goods, and the
15
16         services to consumers.
17
                                    COUNT I
18    Violations of the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et
                                        seq.
19
20      34.Plaintiff incorporates by reference all of the above paragraphs of this

21         Complaint as though fully stated herein.
22
        35.Defendant’s conduct violated the California Consumers Legal Remedies Act
23
24         (“CLRA”), Cal. Civ. Code § 1750 et seq. Defendant violated the following
25         sections, including, but not limited to:
26
27
28
                                               6
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 7 of 15 Page ID #:7



 1            a. Cal. Civ. Code § 1750(a)(3), prohibiting the misrepresentation of the
 2
                 affiliation, connection, or association with, or certification by,
 3
 4               another;
 5            b. Cal. Civ. Code § 1750(a)(5), prohibiting the representation that good
 6
                 or services have sponsorship, approval, characteristics, ingredients,
 7
 8               uses, benefits, or quantities that they do not have or that a person has
 9               a sponsorship, approval, status, affiliation, or connection that the
10
                 person does not have;
11
12            c. Cal. Civ. Code § 1750(a)(7), prohibiting the representation that goods
13               or services are of a particular standard, quality, or grade, or that goods
14
                 are of a particular style or model, if they are of another;
15
16            d. Cal. Civ. Code § 1750(a)(9), prohibiting the advertisement of goods
17
                 or services with intent not to sell them as advertised;
18
              e. Cal. Civ. Code § 1750(a)(10), prohibiting the advertisement of goods
19
20               or services with intent not to supply reasonably expectable demand,
21
                 unless the advertisement discloses a limitation of quantity;
22
              f. and Cal. Civ. Code § 1750(a)(16), prohibiting the representation that
23
24               the subject of a transaction has been supplied in accordance with a
25
                 previous representation when it has not.
26
27
28
                                               7
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 8 of 15 Page ID #:8



 1      36.Under Cal. Civ. Code § 1780(a), Defendant’s violations of the law render it
 2
           liable for the actual damages Plaintiff has suffered.
 3
 4      37.Defendant may also be subjected to an order enjoining Defendant from
 5         engaging in the aforementioned methods, acts, or practices.
 6
        38.Plaintiff may also recover restitution of his property from Defendant, as well
 7
 8         as punitive damages.
 9      39.Plaintiff is also entitled to court costs and his attorney’s fees.
10
                                     COUNT II
11   Violations of the Unfair Competition Law, Bus. & Prof. Code § 17200 et seq.
12
        40.Plaintiff incorporates by reference all of the above paragraphs of this
13
14         Complaint as though fully stated herein.
15
        41.Under the Unfair Competition Law (“UCL”), Bus. & Prof. Code § 17200,
16
           Defendant exposes itself to liability for its violations of § 17500 et seq.
17
18      42.Defendant engaged in unfair competition, in violation of the UCL, by
19
           engaging in the following conduct considered false advertising:
20
              a. Violating Bus. & Prof. Code § 17500, which makes it unlawful for
21
22                any person with the intent to perform services to make or disseminate
23
                  or cause to be made or disseminated before the public in California
24
                  any statement concerning those services which is untrue or misleading
25
26                and known, or should have been known, to be untrue or misleading.
27
28
                                                8
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 9 of 15 Page ID #:9



 1      43.Under Bus. & Prof. Code § 17203, Defendant’s unfair competition renders
 2
           it liable for restitution to be delivered to Plaintiff, as well as injunctive relief
 3
 4         enjoining Defendant from engaging in its false advertising.
 5                                      COUNT III
 6                                   Promissory Estoppel
 7      44.Plaintiff incorporates by reference all of the above paragraphs of this
 8
           Complaint as though fully stated herein.
 9
10      45.Under California Law, an allegation of promissory estoppel is made when
11         the plaintiff alleges (1) defendant made a clear and unambiguous promise;
12
           (2) the plaintiff relied on that promise; (3) the reliance was reasonable and
13
14         foreseeable; and (4) plaintiff was damaged as a result. See Aceves v. U.S.
15
           Bank, N.A., 192 Cal. App. 4th 218, 225, 120 Cal. Rptr. 3d 507 (Cal. Ct. App.
16
           2011).
17
18      46.Defendant clearly and unambiguously promised that service on Plaintiff’s
19
           Jeep would be completed in exchange for payment of $35,399.
20
        47.Defendant clearly and unambiguously promised that service on Plaintiff’s
21
22         Jeep would be completed within 3-5 months.
23
        48.Plaintiff reasonably and foreseeably relied upon those promises in
24
           submitting both $35,399 and his Jeep to Defendant, and Defendant made the
25
26         promises in order to induce Plaintiff into submitting payment.
27
28
                                                 9
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 10 of 15 Page ID #:10



 1       49.Defendant’s failure to follow through on its promise economically harmed
 2
            Plaintiff and caused Plaintiff loss of use of his vehicle for an extended period
 3
 4          of time.
 5       50.As a result of Defendant’s misconduct, Plaintiff is entitled to recovering
 6
            compensatory damages including but not limited to the full refund of the
 7
 8          payment submitted, the out-of-pocket costs he incurred in retrieving his
 9          vehicle, and damages for the emotional distress and mental pain and anguish
10
            he suffered.
11
12                                       COUNT IV
                                      Breach of Contract
13
14       51.Plaintiff incorporates by reference all of the above paragraphs of this
15
            Complaint as though fully stated herein.
16
         52.A breach of contract is “the wrongful, i.e., the unjustified or unexcused,
17
18          failure to perform the terms of a contract.” Chen v. PayPal, Inc., 61 Cal.
19
            App. 5th 559, 570, 275 Cal. Rptr. 3d 767 (2021) (citing 1 Witkin, Summary
20
            of Cal. Law (11th ed. 2017) Contracts, § 872, p. 919).
21
22       53.Plaintiff and Defendant entered into a contract by which Defendant agreed
23
            to service Plaintiff’s Jeep.
24
         54.Defendant breached this contract by failing to service Plaintiff’s Jeep.
25
26       55.Defendant’s breach of the contract caused harm to Plaintiff for which
27
            Defendant should pay.
28
                                                10
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 11 of 15 Page ID #:11



 1       56.The harm includes the out-of-pocket costs suffered by Plaintiff, and,
 2
            including but not limited to, the emotional distress and mental pain and
 3
 4          anguish suffered by Plaintiff.
 5                                   COUNT V
 6          Breach of the Implied Covenant of Good Faith and Fair Dealing
 7       57.Plaintiff incorporates by reference all of the above paragraphs of this
 8
            Complaint as though fully stated herein.
 9
10       58.Under California law, “[t]here is an implied covenant of good faith and fair
11          dealing in every contract that neither party will do anything which will injure
12
            the right of the other to receive the benefits of the agreement.” Kransco v.
13
14          Am. Empire Surplus Lines Ins. Co., 23 Cal. 4th 390, 400, 97 Cal. Rptr. 2d
15
            151, 159, 2 P.3d 1, 8 (2000).
16
         59.Defendant failed to act in good faith throughout its exchanges with Plaintiff,
17
18          and thereby injured the right of Plaintiff to receive the benefits of the
19
            agreement.
20
         60.On several occasions, Plaintiff reached out to Defendant in order to check in
21
22          on its performance of their agreement. Defendant ignored these
23
            communications, leaving Plaintiff in the dark regarding the status of his
24
            vehicle.
25
26
27
28
                                               11
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 12 of 15 Page ID #:12



 1       61.On or about April 23, 2021, Defendant falsely represented to Plaintiff that
 2
            his Jeep was being worked on, when in fact service had not started and parts
 3
 4          had not yet been ordered and/or arrived.
 5       62.Because of Defendant’s lack of communication to Plaintiff and failure to
 6
            respond to communications by Plaintiff regarding the vehicle, Plaintiff had
 7
 8          to personally travel to Defendant’s location, where he discovered
 9          Defendant’s failure to perform under its contractual obligations.
10
         63.Plaintiff and Defendant entered into a contract.
11
12       64.Plaintiff did all, or substantially all of the significant things that the contract
13          required him to do (paying the cost of the services to Defendant).
14
         65.All the conditions required for Defendant’s performance had occurred.
15
16       66.Defendant unfairly interfered with Plaintiff’s right to receive the benefits of
17
            the contract.
18
         67.As a result, Plaintiff was harmed by Defendant’s conduct.
19
20       68.Defendant is liable to Plaintiff for compensatory damages, including
21
            Plaintiff’s expenses in travelling to and from Defendant’s location.
22
                                           COUNT VI
23
                                           Conversion
24
         69.Plaintiff incorporates by reference all of the above paragraphs of this
25
26          Complaint as though fully stated herein.
27
28
                                                 12
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 13 of 15 Page ID #:13



 1       70.In California, the elements of a conversion claim are “(1) the plaintiff’s
 2
            ownership or right to possession of the property; (2) the defendant’s
 3
 4          conversion by a wrongful act or disposition of property rights; and (3)
 5          damages.” Mendoza v. Cont'l Sales Co., 140 Cal. App. 4th 1395, 1405, 45
 6
            Cal. Rptr. 3d 525, 533 (2006).
 7
 8       71.Defendant wrongfully converted Plaintiff’s Jeep. When Plaintiff travelled to
 9          Defendant’s location and discovered that Defendant had failed to perform
10
            any work on Plaintiff’s vehicle, Plaintiff attempted to possess his vehicle.
11
12       72.Defendant refused to return the Jeep to Plaintiff and refused to return the
13          Jeep.
14
         73.It was not until Plaintiff obtained the help of a law enforcement officer that
15
16          he was able to recover his vehicle.
17
         74.During the time that Defendant wrongfully possessed Plaintiff’s vehicle,
18
            Plaintiff could not travel without incurring additional cost.
19
20       75.Defendant has also converted a sum of money owned by Plaintiff. When
21
            Defendant failed to perform its contractual obligations, Plaintiff sought to
22
            repossess the money that had been paid to Defendant.
23
24       76.Independent of Defendant’s failure to service Plaintiff’s Jeep, Defendant has
25
            also wrongfully maintained possession of a sum of Plaintiff’s money
26
            equaling his initial payment to Defendant.
27
28
                                               13
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 14 of 15 Page ID #:14



 1       77.Defendant is liable to Plaintiff for the full amount of $35,399, as well as
 2
            compensatory damages relating to Plaintiff’s loss of use of his Jeep
 3
 4          following Defendant’s nonperformance of its contractual duties and the
 5          costs incurred in attempting to recover his Jeep.
 6
                                  PRAYER FOR RELIEF
 7
 8          WHEREFORE, Plaintiff Cole Connors prays that this Court enter
 9    Judgment in his favor and against Defendant Davis Auto Sports, LLC, as follows:
10
         a. Actual damages pursuant to Cal. Civ. Code § 1780(a)(1);
11
12       b. An order enjoying the methods, acts, or practices of Defendant pursuant to
13          Cal. Civ. Code § 1780(a)(2);
14
         c. Restitution of Plaintiff’s property pursuant to Cal. Civ. Code § 1780(a)(3);
15
16       d. Punitive damages pursuant to Cal. Civ. Code § 1780(a)(4);
17
         e. Treble actual damages pursuant to Cal. Civ. Code § 1780(c);
18
         f. Court costs and attorney’s fees pursuant to Cal. Civ. Code § 1780€;
19
20       g. An award of actual damages including any compensatory, incidental, or
21
            consequential damages commensurate with proof at trial for the acts
22
            complained of herein;
23
24       h. Any pre- and post-judgment interest on any amounts awarded herein at the
25
            maximum rate from the date of its rendition until paid in full, as allowed by
26
            law;
27
28
                                              14
     Case 2:21-cv-05897-ODW-JC Document 1 Filed 07/21/21 Page 15 of 15 Page ID #:15



 1       i. An award of attorneys’ fees and court costs incurred in bringing this action;
 2
            and
 3
 4       j. Any and all equitable relief and such other and further relief as this Court
 5          deems just and proper.
 6
                               DEMAND FOR JURY TRIAL
 7
 8          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
 9    demands trial by jury on all issues so triable.
10
11
12          Respectfully submitted this 21st day of July 2021.
13                                            By: /s/ Youssef H. Hammoud
14                                            Youssef H. Hammoud (SBN: 321934)
                                              PRICE LAW GROUP, APC
15
                                              6345 Balboa Blvd., Suite 247
16                                            Encino, CA 91316
                                              T: (818) 600-5596
17
                                              F: (818) 600-5496
18                                            E: youssef@pricelawgroup.com
                                              Attorneys for Plaintiff,
19
                                              Cole Connors
20
21
22
23
24
25
26
27
28
                                                15
